Citation Nr: 0530820	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  04-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Atlanta, Georgia, that denied entitlement to the 
benefit sought.

In accordance with the provisions of 38 U.S.C. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005), this case has been 
advanced on the Board's docket for good cause shown.

The record shows that in an August 2005 statement of the 
case, service connection for a left elbow disorder and for 
left kidney renal cell cancer was denied.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in Vietnam.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to notify claimants with regard to appeals.  
However, the Board finds it unnecessary to address the 
applicability of the VCAA to the claim for service connection 
for PTSD in view of the favorable disposition reached herein.  
The Board notes that the veteran has been accorded a special 
psychiatric examination by VA in November 2002.  Also, the 
veteran has had the opportunity to present testimony on his 
behalf before the undersigned Traveling Member of the Board 
and a transcript of the hearing proceedings is of record.

In general, service connection may be granted for disability 
suffered from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.102.  When 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Service connection for PTSD requires:  (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed disorder is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of a claimed inservice stressor. 
38 C.F.R. § 3.304(f) (2005).

The medical evidence of record establishes that the veteran 
has been accorded psychiatric diagnoses that include PTSD.  A 
psychiatric examination accorded the veteran by VA in 
November 2002 reflected that the claims folder had been 
reviewed by the examiner.  This included treatment notes from 
the Dublin VA medical facility.  The veteran indicated that 
during most of 1971 he worked in security at air bases in 
Vietnam.  Findings were recorded and Axis I diagnoses were 
given of mild PTSD and dysthymia.

Submitted at the hearing before the undersigned in October 
2005 were copies of service personnel records.  A copy of one 
evaluation report contained a notation that while serving in 
Vietnam the veteran was assigned as an observation tower 
sentry and bunker guard responsible for detecting, aborting, 
and attempting to repulse serious enemy probes on the base 
perimeter.  It was noted that during such incidents, the 
veteran "remained calm, relayed an accurate account of events 
near his post to central security control and took the 
required action to control the situation until reaction 
forces arrived."

A copy of another evaluation report revealed that "while 
assigned as a permanent member of a quick reaction team, he 
[the veteran] has been responsible for detecting and 
responding to the scene of hostile incidents on the base 
perimeter to establish a blocking force with superior fire 
power to neutralize the hostile threat."

At the hearing itself, the veteran described his exposure to 
hostile fire while serving with the Air Force in Vietnam in 
various capacities such as performing sentry tower duty and 
serving as a member of a quick reaction team.

The Board finds this information more than sufficient to 
verify the veteran was an actual participant in combat 
operations.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); 38 C.F.R. § 3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or recognition of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 
Pentecost, supra.

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) opined that the fact that a veteran with a 
known combat military occupational specialty was stationed 
with a unit that was present when enemy attacks occurred was 
strongly suggestive that the veteran himself was, in fact, 
exposed to such attacks.  As noted in Suozzi v. Brown, 
10 Vet. App. 307 (1997), a stressor need not be corroborated 
in every detail.  There is no requirement in case law that 
there needs to be a high level of exposure to combat.  
Corroboration of the veteran's personal participation in such 
events is not necessary.  Pentecost at 128.

In this case, the Board accepts the veteran's assertion that 
he was exposed to enemy fire while serving with the Air Force 
in Vietnam.  The veteran has a diagnosis of PTSD.  Under such 
circumstances, the veteran prevails as to his claim for 
service connection for PTSD.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


